Citation Nr: 1538003	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than March 5, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing in May 2015; a transcript from that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A May 2007 rating decision denied entitlement to service connection for PTSD.

2.  New and material evidence was (constructively) received within one year of the May 2007 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of August 31, 2006, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

This appeal is from the initial award of disability benefits by a January 2011 rating decision.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues).

The Veteran's pertinent treatment records have been secured.  Generally, the effective date of an award of compensation benefits is governed by what is already in the record (or constructively of record) and when it was received.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.   

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2015). 

New and material evidence received within one year of a rating decision is one basis for determining the date of claim on appeal.  Specifically, under 38 C.F.R. § 3.156(b), when new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  The United States Court of Appeals for Veterans Claims (Court) has held that under § 3.156(b), new and material evidence received within one year of the date of mailing of a rating decision prevents that decision from becoming final.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA regulation defines "new and material evidence" as follows: "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's initial claim of service connection for PTSD was received by VA on August 31, 2006.  It was denied in a May 2007 rating decision (mailed to the Veteran in June 2007) based on a lack of any evidence of PTSD diagnosis or an in-service stressor.  In March 2010, VA treatment records were added to the Veteran's claims file.  These records include treatment records from April 2008 that suggest a possible diagnosis of PTSD (positive results on PTSD screening).  Thus, the VA treatment records are both new, as they were not previously of record at the time of the May 2007 rating decision, and material, as they relate to an unestablished fact (current diagnosis) necessary to substantiate the claim.

While these records were associated with the Veteran's claims file more than one year after the May 2007 rating decision, VA treatment records are constructive of record once created.  Consequently, new and material evidence was (constructively) received by VA within one year of the May 2007 rating decision, abating the finality of that decision.  As service connection was eventually granted, the Board finds that an earlier effective date of August 31, 2006, is warranted for the grant of service connection for PTSD, based on the date the claim for such disability was received by VA.

The Board has considered the Veteran's contention, in his August 2011 Notice of Disagreement and at the May 2015 Board hearing, that he does not remember receiving notice of his appellate rights following the denial of a claim of service connection for depressive/anxiety reaction in August 1972.  However, a review of the record shows that a letter was mailed to the Veteran on August 25, 1972, notifying the Veteran that a decision had been made on his claim for service connection for a "nervous condition."  While there is an address change form dated in 1973, there is no evidence that the 1972 notification was mailed to an incorrect address or that the Veteran otherwise did not receive notice of the denial of service connection.  Thus, the Veteran is presumed to have received notice.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued).

Furthermore, the 1972 claim was based on a different psychiatric diagnosis; there was no evidence of PTSD (to include the Veteran's own assertions) at that time.  Notably, the January 2011 rating decision on appeal continued the denial of service connection for depressive/anxiety reaction; the Veteran did not appeal that portion of the decision.  

As the presumption of regularity with respect to the mailing of the August 1972 rating decision has not been rebutted, and the decision involved a psychiatric disability (other than PTSD) for which service connection has (again) been denied, the Board finds that that the Veteran's contentions with respect to the August 1972 rating decision do not support an effective date prior to August 31, 2006, for the grant of service connection for PTSD.



ORDER

An earlier effective date of August 31, 2006, is granted for the award of a grant of service connection for PTSD, subject to the law governing payment of monetary benefits.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


